Citation Nr: 1760165	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-03 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness and/or vertigo, to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The record reflects that a Board hearing was scheduled to take place in December 2017.  However, in a November 2017 statement, the Veteran wrote that he was unable to attend the scheduled hearing and that he wished for the Board to proceed in reviewing his claim.  As such, the Board considers the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.702(e).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to service connection for a dizziness/vertigo disability, to include as secondary to his service-connected bilateral hearing loss disability.  As reflected in a September 2012 VA audiology consult, the Veteran maintains that his symptoms have been ongoing since a blast injury that he experienced while in service.  A January 2010 VA otolaryngology consult provides that the blast injury occurred when artillery on a ship deck went off near the Veteran's right ear, which resulted in right ear drainage.  Before a decision can be reached on his claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The record reflects that there are outstanding private treatment records that might be pertinent to the Veteran's claim.  Specifically, an October 2008 note from the Fresno VAMC and an August 2009 VA audio examination report indicate that he was seen at the Central California Ear, Nose, and Throat Medical Group for his dizziness symptoms.  In addition, a September 2012 VA audiology consult notes that the Veteran had been evaluated at Palo Alto Balance Clinic.  However, these records are not included in the claims file, and there is no indication of any attempts to obtain them.  As these outstanding records might be pertinent to the Veteran's claim, the AOJ should obtain these and any other identified outstanding medical treatment records on remand.  See 38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c)(1).  

In addition, although the Veteran was afforded a VA examination in August 2009, an additional medical opinion is warranted before the Board can adjudicate his claim.  At the August 2009 VA examination, the Veteran was diagnosed with vertigo, positional type.  The examiner opined that his symptom of positional vertigo was not caused by, or a result of his active military service and that the Veteran's hearing loss was likely unrelated directly to his vertigo symptoms.  The examination report indicates that the Veteran's dizziness was primarily precipitated by positional change, and that certain activities made it worse.  

However, the examination report does not address the in-service blast injury noted above.  The examination report also does not clearly indicate whether the examiner considered the Veteran's reports of loud noises causing an increase in vertigo symptoms, which are noted in a January 2010 VA otolaryngology note and an April 2010 VA ear, nose, and throat (ENT) note.  Finally, in a November 2011 VA primary care note involving complaints of vertigo and coordination issues, it was noted that an examination of neurological systems was negative and that the Veteran's symptoms were probably related to stress and psychiatric medications.  Of note, the Veteran is service-connected for post-traumatic stress disorder (PTSD).  In light of this background, an additional medical opinion should be obtained.  See 38 U.S.C. §  5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In particular, attempt to obtain any outstanding medical records from the Central California Ear, Nose, and Throat Medical Group and the Palo Alto Balance Clinic.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain a medical opinion from an appropriate examiner regarding the Veteran's claimed dizziness/vertigo disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following inquiries:

a)	The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's vertigo was caused by, or is otherwise etiologically related to, the Veteran's active military service.  

In rendering this opinion, the examiner should consider and address the September 2012 VA audiology note, detailed above, which indicates ongoing symptomatology since an in-service blast injury related to artillery going off near the Veteran's right ear on a ship deck.  

b)	The examiner should opine as to whether it is at least as likely as not that the Veteran's vertigo was caused OR aggravated by service-connected disability, to specifically include bilateral hearing loss and/or PTSD.  

In rendering these opinions, the examiner should consider and address VA treatment records noting increased vertigo symptoms with loud noises, such as the January 2010 VA otolaryngology and April 2010 VA ENT notes detailed above, in addition to a November 2011 VA primary care note described above, which notes that the Veteran's symptoms were probably related to stress and psychiatric medications.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  If a service-connected disability is found to aggravate the Veteran's vertigo, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claim.  If the benefit sought is not granted in full, furnish the Veteran and his representative an SSOC, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

